                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,

      v.                                                    Case No. 19-CR-67

XENGXAI YANG,

             Defendant.


                   MOTION TO WITHDRAW GUILTY PLEA
                      AND REQUEST FOR LEAVE TO
                    RE-INSTITUTE INSANITY DEFENSE




             The defendant, by attorney Tom Phillip, pursuant to FED. R. CRIM. P.

11(d)(2)(B), hereby requests that the Court allow the defendant to withdraw his

plea of guilty. If that request is granted, the defendant would then request leave

to file notice of an insanity defense.

             As grounds, counsel submits the following:

             1.     Yang was charged in an indictment with armed bank robbery,

brandishing a firearm in relation to a crime of violence, and possession of a short-

barreled rifle, all in violation of 18 U.S.C. '' 2113(a), 924(c), and 26 U.S.C. § 5841.

Docket No. 1.
             2.    Yang’s prior counsel entered a notice of an insanity defense

(Docket No. 8) under FED. R. CRIM. P. 12.2(a), and a court-appointed psychologist

examined Yang and filed a report. Docket No. 13. The report found that Yang was

sane at the time of the offense.

             3.    On January 17, 2020, Yang withdrew the request for an insanity

defense and entered guilty pleas to Counts 1 and 2 pursuant to a written plea

agreement. Docket Nos. 15, 16.

             4.    On February 6, 2020, Yang filed a pro se letter requesting new

counsel and also asking to withdraw his plea. Docket No. 17.

             5.    On February 10, 2020, the Court held a status conference and

allowed prior counsel to withdraw. Docket No. 18.

             6.    Undersigned counsel filed a notice of appearance on February

19, 2020. Docket No. 19. After clarifying the status of the case, undersigned counsel

was allowed to explore whether motions to withdraw the defendant’s guilty plea

and/or to file for an insanity defense were warranted. Docket Nos. 20, 21, 24, 25.

             7.    Counsel retained an expert to review the prior report regarding

the defendant’s sanity. The expert further examined the defendant and consulted

with counsel regarding an insanity defense. The expert prepared a written report

that   supports   the   insanity   defense.   Pursuant    to   FED.   R.    CRIM.     P.


                                                                FEDERAL DEFENDER SERVICES
                                                                       OF WISCONSIN, INC.
                                         2
12.2(c)(3)(disclosing results and reports of the defendant’s expert examination),

counsel for Yang will file the report separately, along with a motion to seal.

               8.    FED. R. CRIM. P. 11(d)(2)(B) states that the defendant may

withdraw his plea prior to sentencing if the defendant can show a fair and just

reason for withdrawal of the plea. Counsel for Yang argues that the new report

supporting an insanity defense constitutes a fair and just reason to withdraw the

guilty plea.

               9.    In examining a motion to withdraw a guilty plea, the district

court has three options: 1) permit withdrawal for a fair and just reason; 2) conduct

an evidentiary hearing; or 3) deny withdrawal with an explanation as to why the

evidence is insufficient or incredible. United States v. Rinaldi, 461 F.3d 922, 927 (7th

Cir. 2006).

               10.   If the Court allows Yang to withdraw his guilty plea, counsel

for Yang would then request leave to file a notice of an insanity defense under 18

U.S.C. § 17 and FED. R. CRIM. P. 12.2.

               11.   This matter is currently set for a counsel-only status conference

on July 29, 2020. Counsel for Yang suggests that the parties and Court take up the

issue of whether further briefing, argument, or an evidentiary hearing is necessary

at the status conference.


                                                                  FEDERAL DEFENDER SERVICES
                                                                         OF WISCONSIN, INC.
                                           3
                        THEREFORE, on the above grounds, counsel for Yang respectfully

requests that the defendant be allowed to withdraw his guilty plea, and, if that

request is granted, Yang would then request leave to file notice of an insanity

defense.

                        Dated at Green Bay, Wisconsin, this 22d day of July, 2020.

                                                                          Respectfully submitted,

                                                                          s/ Tom Phillip
                                                                          Tom Phillip, Bar #1023113
                                                                          Attorney for Defendant
                                                                          Federal Defender Services of Wisconsin, Inc.
                                                                          801 E. Walnut Street, Second Floor
                                                                          Green Bay, Wisconsin 54301-4401
                                                                          Tel: 920-430-9900
                                                                          Fax: 920-430-9901
                                                                          tom_phillip@fd.org


N:\Cases-Open\Y-Z\Yang, Xengxai - 20-065\Pre-trial\Motion to Withdraw Plea etc.docx




                                                                                                    FEDERAL DEFENDER SERVICES
                                                                                                           OF WISCONSIN, INC.
                                                                               4
